Title: To James Madison from Richard Taylor Sr., ca. 12 December 1804 (Abstract)
From: Taylor, Richard, Sr.
To: Madison, James


Ca. 12 December 1804, “Tailors Retreat near Middle Town, Jeferson County,” Kentucky. “I Venture to take the liberty on republican principles, to Introduce my Son the Bearer of the return made by our Electors, for President, & Vice President, Some attention to my Son, will Confer an obligation on your friend—his Charactor I dont expect you have heard any thing of, or do I Suppose you know of my having Such a Son. Could I Venture on paper to give you a Just account of his mothers family, I know you Could not help having Some regard for my Son, If I Could be in your Company but a few hours, I Could Say a great deal in favour of his mother. I know Sir you are about to Condemn me, but I hope you will remember, I must be at that time a hail young man, that might be temptd to Violate the Confidenc⟨e⟩ placed in me, as marster of a Vessil, one great Consolation is to me, my Son very much respected and esteemed by the leading Charactors of this State, I expect every member from this State knows his Charactor, as he acted in Several expeditions against the Indians, as a Soldier, & an officer—my objec⟨t⟩ Sir is to inform you of the disabled Situation he must be in a very few years, from a dangerous wound he recd. through the Grind, he is allowed a pittance of a pention of thirty Dollars, if he Could be examened by Surgical men who on their report, I have not the least doubt but our Worthy President, would think it reasonable, to add to his pention, pray inquire into the particulars of his Charactor, as it will bear Scrutinising. I recd yr. favour of the 18 Octbr, 1803. Some little respect Shewn my Son, & a few lines to me, will be a lasting acknoledgement, of your friendship.”
 